DETAILED ACTION

Notice of pre-AIA  or AIA  Status

	Applicant should note that the instant application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	Claims 1, 2, 5-7 and 9-19 are pending in the instant application.  According to the Amendments to the Claims, filed January 13, 2021, claims 1, 6, 7, 9 and 10 were amended, claims 3, 4 and 8 were cancelled and claims 11-19 were added.

Status of Priority

	This application is a Divisional (DIV) of US Application No. 15/490,714, filed April 18, 2017 and now US 10,253, 254, which is a Continuation (CON) of US Application No. 14/424,969, filed February 27, 2015 and now US 9,624,425, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2013/057660, filed August 30, 2013, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 61/696,136, filed September 1, 2012.

Status of Restrictions / Election of Species

	Applicant’s affirmation of the following election, without traverse, in the reply filed on January 13, 2021, is acknowledged: a) Group I - claims 1, 6, 7 and 9-19; and b) composition comprising a calcium activated photoprotein that stores a coelenterazine - calcium activated photo-protein derived from aequorin that stores coelenterazine-f, undisclosed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Similarly, applicant should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the composition comprising an aqueous composition comprising a calcium activated photoprotein that stores coelenterazine, or a synthetic coelenterazine analog, where the composition comprises a calcium activated photoprotein derived from aequorin that stores coelenterazine-f, which is contacted with a calcium containing surface during the performance of the instantly recited method for visually enhancing the experience of an audience during a performance, was neither found to be free of the prior art, nor allowable, since it was rejected under 35 U.S.C. § 103 in the Non-Final Rejection, mailed on July 13, 2020.
	Consequently, applicant should further note that in the Non-Final Rejection, mailed on July 13, 2020, the instant Markush claim was restricted to a method for visually enhancing the experience of an audience during a performance, comprising contacting a calcium containing surface with a composition comprising an aqueous composition comprising a calcium activated photoprotein derived from aequorin that stores a coelenterazine selected from the group consisting of coelenterazine-f, Methoxy-vCoelenterazine, Methoxy-vCoelenterazine-Fluoride, vCoelenterazine-Fluoride, Methoxy-eCoelenterazine, and Methoxy-vCoelenterazine-Fluoride, respectively.
	Likewise, applicant should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on July 13, 2020.

Non-Final Rejection, mailed on July 13, 2020.
	Moreover, applicant should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of applicant’s arguments and/or the Amendments to the Claims, filed February 3, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1, 6, 7 and 9-19 is contained within.

Reasons for Allowance

	Claims 1, 2, 5-7 and 9-19 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a method for visually enhancing the experience of an audience during a performance, as recited in claim 1.
	Consequently, the methodical step that is not taught or fairly suggested in the prior art is the step of (a) contacting a composition comprising an aqueous composition comprising a calcium activated photoprotein with a calcium containing surface of the audience; or (b) directly applying a composition comprising an aqueous composition comprising a calcium activated photoprotein to a calcium containing surface containing the audience, respectively, wherein the calcium activated photoprotein composition comprises a natural or semi-synthetic calcium activated photoprotein derived from aequorin that is bound to an instantly recited coelenterazine.  This methodical step is present in the method for visually enhancing the experience of an audience during a performance, as recited in claim 1.
Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
METHOD TO VISUALLY ENHANCE AUDIENCE EXPERIENCE DURING A PERFORMANCE, COMPRISING CONTACTING A CALCIUM CONTAINING SURFACE WITH A COMPOSITION COMPRISING A CALCIUM ACTIVATED PHOTOPROTEIN THAT STORES A COELENTERAZINE,OR A SYNTHETIC ANALOG THEREOF

	has been deleted and replaced with the following:
---“METHOD FOR VISUALLY ENHANCING THE EXPERIENCE OF AN AUDIENCE DURING A PERFORMANCE”---

	In claim 1, the entre text:
	has been deleted and replaced with the following:
---“	A method for visually enhancing the experience of an audience during a performance, wherein the method comprises:

(a)	contacting a composition comprising an aqueous composition comprising a calcium activated photoprotein with a calcium containing surface of the audience; or

(b)	directly applying a composition comprising an aqueous composition comprising a calcium activated photoprotein to a calcium containing surface containing the audience;




	wherein the calcium containing surface of the audience is selected from the group consisting of the clothing of a person, the hair of a person, and the skin of a person;

	wherein the calcium containing surface containing the audience is selected from the group consisting of a chair and a floor;

	wherein the calcium activated photoprotein is a natural or semi-synthetic calcium activated photoprotein derived from aequorin; and

	wherein the aqueous composition comprising a calcium activated photoprotein comprises a natural or semi-synthetic calcium activated photoprotein derived from aequorin that is bound to a compound selected from the group consisting of:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein the composition comprising the aqueous composition comprising the natural or semi-synthetic calcium activated photoprotein derived from aequorin is a solution.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 2, wherein the aqueous composition comprising the natural or semi-synthetic calcium activated photoprotein derived from aequorin further comprises a buffer selected from the group consisting of purified water free of calcium and magnesium cations, distilled water of neutral pH, a 0.0001-0.1 molar ethylene glycol tetraacetic acid solution, and a 0.0001-0.1 molar ethylenediaminetetraacetic acid solution.”---



	has been deleted and replaced with the following:
---“The method of claim 5, wherein the aqueous composition comprising the natural or semi-synthetic calcium activated photoprotein derived from aequorin further comprises purified water free of calcium and magnesium cations.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein the composition comprising the aqueous composition comprising the natural or semi-synthetic calcium activated photoprotein derived from aequorin is a suspension.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 7, wherein the aqueous composition comprising the natural or semi-synthetic calcium activated photoprotein derived from aequorin further comprises a buffer selected from the group consisting of purified water free of calcium and magnesium cations, distilled water of neutral pH, a 0.0001-0.1 molar ethylene glycol tetraacetic acid solution, and a 0.0001-0.1 molar ethylenediaminetetraacetic acid solution.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 9, wherein the aqueous composition comprising the natural or semi-synthetic calcium activated photoprotein derived from aequorin further comprises purified water free of calcium and magnesium cations.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein the aqueous composition comprising a natural or semi-synthetic calcium activated photoprotein comprises a semi-synthetic calcium activated photoprotein derived from aequorin.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:

claim 1, wherein the composition comprising an aqueous composition comprising the natural or semi-synthetic calcium activated photoprotein is micro-encapsulated.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 1, wherein the composition comprising an aqueous composition comprising the natural or semi-synthetic calcium activated photoprotein further comprises a fluorescent protein, dye, or quantum dot.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein contacting the composition comprising an aqueous composition comprising the natural or semi-synthetic calcium activated photoprotein derived from aequorin with the calcium containing surface of the audience:

(a)	releases the bound compound from the natural or semi-synthetic calcium activated photoprotein derived from aequorin; and
(b)	produces light visible to the dark adapted human eye.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 14, wherein further release of the bound compound from the natural or semi-synthetic calcium activated photoprotein derived from aequorin regenerates or prolongs the production of light visible to the dark adapted human eye.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein directly applying the composition comprising an aqueous composition comprising the natural or semi-synthetic calcium activated photoprotein derived from aequorin to the calcium containing surface containing the audience:

(a)	releases the bound compound from the natural or semi-synthetic calcium activated photoprotein derived from aequorin; and
(b)	produces light visible to the dark adapted human eye.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
claim 16, wherein further release of the bound compound from the natural or semi-synthetic calcium activated photoprotein derived from aequorin regenerates or prolongs the production of light visible to the dark adapted human eye.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein:

(a)	the calcium containing surface of the audience is selected from the group consisting of the hair of a person and the skin of a person; or
(b)	the calcium containing surface containing the audience is a chair.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 1, wherein the natural or semi-synthetic calcium activated photoprotein derived from aequorin is bound to a compound selected from the group consisting of:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Darla A. Graff (Reg. No. 48,053) on January 29, 2021.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624